Citation Nr: 0506442	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for a shell fragment 
wound of the right thigh with tendonitis of the iliotibial 
band, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO increased the service-
connected bilateral hearing loss from noncompensably to 10 
percent disabling.  In that same decision, the RO continued a 
10 percent disability evaluation assigned to the service-
connected residuals of a shell fragment wound of the right 
thigh with tendonitis of the iliotibial band.  

In an October 2004 rating decision, the RO assigned a 30 
percent disability evaluation to the service-connected 
bilateral hearing loss.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause shown.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004.)


FINDINGS OF FACT

1.  Audiometric test results obtained by VA for compensation 
purposes correspond to Level VII and Level V hearing loss in 
the right and left ears, respectively. 

2.  The residuals of the veteran's shell fragment wound of 
the right thigh with tendonitis of the iliotibial band are 
productive of no more than moderate muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85(c), 4.86, Table VIA, and Table VII, Diagnostic Code 
6100 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
residuals of the veteran's shell fragment wound of the right 
thigh with tendonitis of the iliotibial band, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  4.56, 4.73, Diagnostic Code 5314 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.
38 C.F.R. § 4.14 (2004).



Bilateral Hearing Loss

The evidence of record includes a VA audio examination report 
dated in November 2001.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
60
55
60
LEFT

45
60
55
65

Average pure tone thresholds of the 1000, 2000, 3000, and 
4000 Hertz ranges were 56 in both ears.  Maryland CNC 
controlled speech discrimination testing revealed scores of 
96 percent in the right ear.  Speech discrimination testing 
scores for the left ear were not recorded.  The examiner 
indicated that both ears revealed moderate sensorineural 
hearing loss at 1000 and 3000 Hertz and moderately severe 
sensorineural hearing loss at 2000 and 4000 Hertz. 

When examined by VA in May 2002, puretone thresholds, in 
decibels, were not presented; only a statement of averages 
was provided.  The audiologist advised that speech 
recognition thresholds (SRT) were in excellent agreement with 
the pure tone findings for both ears, and that veteran 
obtained an SRT of 45 and 50 in the right and left ears, 
respectively.  Word recognition scores at a presentation 
level of 85 decibels for the right and left ears were 72 and 
76 percent, respectively.  An impression of sensorineural 
hearing loss was recorded by the examiner.  

Because the May 2002 VA examination revealed word recognition 
scores were quite different from what was demonstrated just 
six months previously, the Board remanded the veteran's claim 
in October 2003 for an additional VA audio examination.  That 
examination was conducted by VA in October 2004.  A review of 
that report reflects puretone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
65
70
70
LEFT

60
65
65
70

Average pure tone thresholds of the 1000, 2000, 3000, and 
4000 Hertz ranges were approximately 66 in the right ear and 
65 for the left ear, respectively.  Maryland CNC controlled 
speech discrimination testing revealed scores of 60 and 80 
percent in the right and left ears, respectively. 

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  The criteria for evaluating hearing loss 
establish eleven auditory acuity levels designated from I to 
XI.  The regulations include Tables VI , VIA, and VII to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(2004).  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIA is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (2004).  When the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2004).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIA is to 
be used, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral.  
38 C.F.R. § 4.86(b) (2004).

As the VA examiners in November 2001 and May 2002 did not 
provide the speech recognition score for the left ear or the 
individual readings for each frequency, respectively, the 
results can only be rated under 38 C.F.R. § 4.85 and a 
determination under 38 C.F.R. § 4.86 cannot be made.  
Therefore, a complete rating determination cannot be made in 
reliance upon these respective examinations. 

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the results of the October 2004 hearing evaluation yields 
a numerical category designation of VII for the right ear 
(between 66 and 73 percent average pure tone decibel hearing 
loss, with between 60 and 66 percent of speech 
discrimination), and IV for the left ear (between 58 and 65 
percent average pure tone decibel hearing loss, with between 
76 and 82 speech discrimination).  Entering the category 
designations for both ears into Table VII produces a 
disability percentage evaluation of 20 percent under 
Diagnostic Code 6102. 

However, since all of the four scores in both ears at 1000, 
2000, 3000, and 4000 Hertz were at 55 decibels or higher 
during the October 2004 examination, the provisions of 38 
C.F.R. § 4.86(a) apply.  This means that the Roman numeral 
designation for hearing impairment must be determined from 
either Table VI or Table VIA, whichever yields the higher 
numeral.  Each ear is to be evaluated separately.  Id.  Here, 
Table VIA is only beneficial with respect to the left ear 
because it results in an elevated  numerical designation 
(Level V).  Thus, the combination of Level VII in the right 
ear, pursuant to Table VI, and Level V in the left ear, in 
accordance with Table VIA, corresponds to a 30 percent 
rating.  
See 38 C.F.R. § 4.85, Table VII.  The assigned evaluation is 
determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Consequently, a rating in excess of 30 
percent for bilateral hearing loss is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).  In other words, given the audiometric 
results as described above, the preponderance of the evidence 
is against the claim for an increased rating for the service-
connected bilateral hearing loss.

Shell Fragment Wound of the Right Thigh

Service medical records include reports from the Surgeon 
General's Office (SGO), dated in April 1945, reflecting that 
the veteran sustained a shell fragment wound of the right 
thigh with no artery or nerve involvement.  The wound was 
closed and sutured.  

When examined by VA in February 1990, an examination of the 
right hip revealed full range of motion with pain at the 
greater trochanter.  The veteran complained of pain in the 
right leg with standing and of lateral thigh numbness that 
resolved with rest.  He reported having aching in the right 
leg that radiated proximally and distally over the years.  
Upon evaluation of the right hip, there was full range of 
motion with pain and tenderness to palpation in the area of 
the greater trochanter.  There was evidence of "snapping" 
of the iliotibial band.  The veteran had a healed scar, which 
was tender only with active contraction of the quadriceps.  
The veteran had full range of motion of the right knee.  
There was no evidence of any effusion.  Ligaments were 
stable.  There was tenderness just distal to the iliotibial 
band.  There was no evidence of any joint line or 
patellofemoral tenderness.  X-rays of the pelvis showed a 
superior spur at the acetabular.  X-rays of the right knee 
revealed tibial spurring.  An impression of chronic residuals 
of a shell fragment wound with pain/tenderness secondary to 
the scar in the lateral mid-thigh was recorded by the 
examiner.  

During an October 2001 VA muscles examination, the veteran 
complained of daily right leg pain which radiated from his 
hip or buttocks down into the lateral and posterior aspect.  
He maintained that the pain was precipitated by walking half 
a block and that it was a seven on a scale of one to ten, 
with ten being the highest degree of severity.  The veteran 
indicated that during a flare-up of pain, he was unable to 
walk.  Upon examination of the right leg, there was a three 
centimeter well-healed surgical scar from an entrance wound.  
An exit wound was not present.  There was no underlying 
tissue loss in comparison to the opposite thigh.  Mid-thigh 
circumferences were symmetrical and without evidence of 
atrophy.  There was no evidence of any tenderness or 
sensitivity over the scar.  There was also no evidence of any 
neurological loss, to include light touch over the thigh.  
The scar was fairly adherent to the underlying musculature.  
There were no ulcerations or keloid formation.  The scar was 
noted to have been well healed and white in color.  There was 
no evidence of any bone, joint, or nerve damage.  Muscle 
strength was symmetrical, 5/5 bilaterally.  Muscle herniation 
was not appreciated by the examiner.  The muscle group, to 
include the hip and knee, moved independently but was limited 
by discomfort.  There was no evidence of any weakness, 
fatigability, or pain on palpation or with ambulation.  

VA and private treatment reports, dated from August 2002 to 
March 2004, reflect that the veteran complained of right 
thigh pain.  When seen at a VA outpatient clinic in December 
2003, the veteran's right leg was noted to have been somewhat 
tender with pain on forced use of the quadriceps on the right 
side.  

When examined by VA in October 2004, the veteran complained 
of pain, which he described as a sensation of "tightening 
up" and "aching like crazy" from the area of the shrapnel 
injury in his lateral right thigh with radiation down the 
lateral knee, calf, and at times, toes of the right foot.  He 
complained of associated weakness in the right leg.  He 
reported using a cane because he feared that his leg might 
give out (the veteran reported falling on a single occasion 
due to instability or giving way of the right knee.)  He 
denied having any swelling or redness, but that he had 
occasional warmth over the lateral thigh.  The veteran denied 
having any locking.  However, he indicated that he had a lack 
of endurance, which he described as more of a pain rather 
than fatigue.  He reported taking medication for the pain in 
his right leg.  The veteran indicated that he had occasional 
flare-ups of pain, which were precipitated by standing or 
walking and alleviated with rest and medication.  The flare-
ups lasted a few days and occurred two to three times a 
month.  The veteran reported using a cane during flare-ups 
and inserts in both shoes, which were primarily used for arch 
supports.  He related that the flare-ups of pain and too much 
standing and walking have interfered with his volunteer 
position at a local hospital.  The veteran reported that on 
the walk from the admissions station to the examination, a 
distance of approximately one-quarter mile, he had to stop 
and rest three times.  He related that he was investigating 
moving from his home to an apartment because of his right 
thigh problem.  

Upon evaluation in October 2004, the veteran walked with a  
slightly crouched posture, and he had a bilaterally antalgic 
limp, which was greater on the right than on the left.  The 
veteran did not fully extend his knees and he had a slight 
widening of the base of his gait and shortening of stride 
length.  The examiner noted that the veteran's gait pattern 
was geriatric with some lateralization of a limp to the 
right.  There was well-healed scar, with a central scar, 
which was approximately three centimeters but with extensions 
to the sides, which yielded a total scar length of 7.5 
centimeters.  The skin was freely mobile over the scar, and 
there was no dense scarring palpable beneath the scar.  The 
site of the scar suggested involvement of the tensor fascia 
lata, vastus lateralis, and biceps femoris muscles.  An exit 
wound was not visible.  There was slight muscle atrophy in 
the area of the scar.  Circumferences over the scar were 
noted to have been 18 centimeters proximal to the knee joint, 
44 and 45 cm. to the right and left, respectively.  Thigh 
circumference at the superior pole of the patella was 35 cm, 
bilaterally.  Calf circumferences at maximum girth was 33 cm, 
bilaterally.  There was mild tenderness to palpation over the 
scarred area.  The tensor fascia lata was not tight.  
However, the veteran appeared to have some restriction of the 
right hip and knee motions.  Faber's test showed mildly 
reduced motion in external rotation on the left, and 
moderately reduced external rotation on the right, with 
tightness and discomfort on the right and tenderness on the 
left.  

Extension of the thighs was zero degrees, bilaterally.  Hip 
flexion was 98 and 108 degrees on the right and left, 
respectively, and was limited by complaints of tightness.  
Thigh adduction was to 17 and 24 degrees on the right and 
left, respectively, and was limited on the right by a pulling 
sensation.  Thigh abduction was 19 and 34 degrees on the 
right and left, respectively, and was limited by pain and 
tightness.  External rotation of the thigh was to 18 and 28 
degrees on the right and left, respectively, and was limited 
by muscle tightness on the right.  Internal rotation was to 8 
and 15 degrees on the right and left, respectively, and was 
limited by pain and tightness on the right and only tightness 
on the left.  Extension of the knees was to zero degrees, 
bilaterally.  Flexion of the right knee was from zero to 133 
degrees, bilaterally, and was limited by lateral pain and 
tightness on the right.  

Upon neurological examination by VA in October 2004, there 
was normal muscle bulk in both legs, with the exception of 
mild local muscle deficit over the area of the shrapnel 
wound.  Manual muscle testing revealed give-way weakness in 
the right hip and knee groups, without evidence of focal 
weakness, and with low normal strength in the left hip and 
knee muscle groups.  Muscle testing showed right hip 
adduction, abduction, flexion, extension, internal and 
external rotation, and knee flexion and extension were all 
grade four, with giving way and occasional short stronger 
bursts elicited, but not reliably.  The same muscle groups on 
the left were grade five, but bordering on grade five minus, 
with no focal differences.  Deep tendon reflexes were 2+ for 
knee and ankle jerks.  Sensory testing with a one-gram 
filament was normal over the right foot, calf, knee, and 
anterior thigh, but was absent over the scar, and over the 
lateral thigh approximately five inches distal to the scar, 
where the filament was felt.  The veteran's lower limbs were 
well perfused and were warm to the touch.  There was no 
evidence of stasis dermatitis or ischemic skin changes.  
There was also no evidence of any increased weakness or 
dysfunction of gait as a result of exertion during the 
examination.  The examiner entered diagnoses of:  (1) soft 
tissue injury to the right lateral thigh, with involvement of 
the tensor fascia lata muscle, and underlying vastus medialis 
and biceps femoris muscles; (2) chronic iliotibial band 
tendonitis, associated with service-connected injury, 
associated with diagnosis one; (3) degenerative joint disease 
of the right and left hip, probably unrelated to diagnoses 
one and two.

At the conclusion of the examination in October 2004, the VA 
examiner concluded that the residual disability due to the 
shell fragment wound appeared moderate to the iliotibial band 
and tensor fascia lata muscle, and slight to the underlying 
vastus lateralis and biceps femoris muscles.  The examiner 
buttressed his opinion by stating that there was a dearth of 
atrophy or focal weakness and a lack of objective evidence of 
iliotibial band tightness.  The examiner further opined that 
the veteran's functional losses appeared out of proportion to 
the pathology due to the shell fragment injury, and that the 
appellant's gait problems were multi-factorial, with 
contributions from osteoarthritis of the hips, and possibly 
the lumbar spine and knees.  This opinion was based on 
examination findings showing a geriatric gait, with similar 
restrictions in both the hips and knees, and the relatively 
minor nature of the observed soft tissue injury underlying 
the shrapnel wound scar.  Finally, the examiner stated that 
there was no evidence of any associated nerve, vascular, or 
joint injury directly related to the injury, aside from minor 
superficial sensory changes in the skin just distal to the 
scar.  

The shell fragment wound of the right thigh with tendonitis 
of the iliotibial band has been evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5314 for injuries to Muscle 
Group XIV (anterior thigh group).  The functions of this 
muscle group are extension of knee, simultaneous flexion of 
hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee movement.  The muscles involved 
include the sartorius, the rectus femoris, the vastus 
externus, the vastus intermedius, the vastus internus, and 
the tensor vaginae femoris.  Under Diagnostic Code 5314, a 
slight injury warrants a noncompensable (zero percent) 
rating.  A moderate injury warrants a 10 percent rating.  A 
moderately severe injury is rated as 30 percent disabling.  A 
severe injury is evaluated as 40 percent disabling.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  
38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring;  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. A severe injury would also 
show X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.

Based on the evidence described above, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased evaluation for the veteran's shell fragment wound 
of the right thigh with tendonitis of the iliotibial band.  
As previously indicated, a higher evaluation would be 
warranted if the evidence established a moderately severe or 
severe muscle injury.  In this case, SGO reports, dated in 
April 1944, reflect that the veteran sustained a shell 
fragment wound with no artery or nerve involvement.  The 
wound was closed and sutured.  Thus, while the wound to the 
right thigh was found to have been penetrating, it was not 
the result of a small high-velocity or large low-velocity 
missile.  In addition, there is no evidence that it caused 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.

Moreover, since service discharge, the veteran has neither 
sought ongoing treatment nor consistently complained of 
cardinal signs and symptoms of muscle disability.  Indeed, it 
was not until the veteran was examined by VA in February 1990 
that he initially complained of right thigh weakness and 
muscle fatigue.  In addition, and as previously indicated, 
there are no objective findings of record that would 
establish that the disabilities are moderately severe based 
on clinical findings.  Specifically, there is no evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and tests 
of strength did not demonstrate positive evidence of 
impairment.  Indeed, during the recent October 2004 VA 
examination, the examiner concluded that that the residual 
disability due to the shell fragment wound appeared moderate 
to the iliotibial band and tensor fascia lata muscle, and 
slight to the underlying vastus lateralis and biceps femoris 
muscle (italics added).  The rationale for the examiner's 
findings was the lack of atrophy, focal weakness, and 
objective evidence of iliotibial band tightness.  In 
addition, there was no evidence of any associated nerve, 
vascular or joint injury as a result of the service-connected 
injury.  Overall, these residuals are currently contemplated 
in the 10 percent evaluation that is assigned to the 
veteran's shell fragment wound of the right thigh with 
tendonitis of the iliotibial band.

The record shows that muscle group XIII was also affected by 
the injury in service.  This is apparent because the 
examiners have concluded that the biceps femoris was also 
affected.  Diagnostic Code 5313.  However, as noted above, it 
has been opined that injury to that group was no more than 
slight, which does not result in a compensable disability.  
Id.  This is consistent with the type of wound sustained in 
service and the objective findings made-no complaint of 
problems for many years after service, no atrophy of this 
muscle group noted, and no impairment of this group noted on 
examination.  38 C.F.R. § 4.56(d)(1) (2004).  Because two 
muscle groups are involved in the same anatomical and only 
one of a compensable level, an increased rating on this 
account is not warranted.  38 C.F.R. § 4.55(e), (f) (2004).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled. Id.; see also DeLuca.  The veteran claims that he 
experiences flare-ups, fatigue and giving way of the right 
leg as a result of the service-connected residuals of the 
veteran's shell fragment wound of the right thigh with 
tendonitis of the iliotibial band; however, the objective 
evidence of record does not confirm this assertion.  Indeed, 
during the October 2004 VA examination, the examiner 
specifically concluded that the veteran's functional losses 
appeared out of proportion to the clinical pathology.  The 
overall effect of the veteran's right thigh pain with use 
appears to be no more than moderate.  Since there are few 
other indicators of resulting muscle impairment, the current 
10 percent rating adequately compensates the veteran for his 
level of functional loss.  Moreover, difficulties with 
joints, such as the knee and hip have not been attributed to 
the muscle injury.  The most recent examination report 
underscores this conclusion.  Although the VA examiner in 
October 2004 indicated that the veteran might also have 
arthritis of the knees, he ruled out a relationship between 
it and the service-connected shell fragment wound of the 
right thigh.  No competent evidence is of record refuting 
that conclusion.  Accordingly, increased or separate 
evaluations are not warranted based on application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 
or 5261.

Separate disability evaluations are available for scars that 
are poorly nourished, with repeated ulceration; are tender 
and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2004) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, there is no evidence that the 
appellant is entitled to a separate disability rating for the 
scar on his right thigh.  Medical records, including VA 
examination reports, have consistently indicated that the 
right thigh scar is well healed.  While the area of the right 
thigh scar was found to have been mildly tender to palpation 
on VA examination in October 2004, there was no indication 
that it was painful.  Although the appellant has limitation 
of function of his hips and knees, these symptoms were found 
to have been multi-factorial, with contributions stemming 
from osteoarthritis of the hips, lumbar spine and knees, not 
his right thigh scar.  Accordingly, the preponderance of the 
evidence is against the award of a separate disability rating 
for the scar on the appellant's right thigh.

The Board concludes that the criteria for an increased 
evaluation for the service-connected residuals of the 
veteran's shell fragment wound of the right thigh with 
tendonitis of the iliotibial band have not been met.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2004).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.

II.  Extraschedular Consideration

The Board has also considered whether the veteran's case is 
an exceptional case under the provisions of 38 C.F.R. § 3.321 
(2004).  The Board finds that the evidence does not reflect 
that the veteran's service-connected bilateral hearing loss 
or shell fragment wound of the right thigh with tendonitis of 
the iliotibial band have caused marked interference with 
employment (i.e., beyond that contemplated under the 
schedular criteria), or necessitated any hospitalization, 
such that consideration of an extra-schedular rating is 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in September 2004.  
This letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claims on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any Federal agency, which might 
include medical records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration, who have records 
that might have been helpful with his appeal.  In addition, 
in a December 2002 statement of the case (SOC) and in a 
September 2004 supplemental statement of the case, the RO 
informed the veteran that to substantiate his increased 
evaluation claims the evidence must demonstrate that the 
disabilities have increased in severity and that they meet 
the specific criteria under the relevant diagnostic codes for 
a higher evaluation.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in October 
2004, the Board remanded the veteran's claims to the RO for 
additional development, to include, but was not limited to, 
scheduling the appellant for additional VA examinations.  
These examinations were conducted in October 2004.  In 
addition, private and VA outpatient treatment records have 
been obtained and associated with the claims file.  As a 
result, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied. 

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh with tendonitis of 
the iliotibial band is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


